department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc dollar_figure number release date internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel cc dom fs from subject assessing tentative carryback adjustments in tefra cases this field_service_advice responds to your memorandum dated date and is to supplement our response dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a issue whether the tefra1 restriction on assessment prohibits the assessment and collection of tax attributable to the disallowance of a tentative carrybacks claimed under sec_6411 conclusion 1tax equity and fiscal responsibility act of pub_l_no in limited situations tax attributable to the disallowance of a tentative carryback claimed under sec_6411 may be assessed without regard to the sec_6225 restriction on assessment facts the facts are sufficiently set forth in prior correspondence in this matter and are repeated only to the extent they relate to the limited issue discussed herein a is a series of related partnerships most of these partnerships are subject_to the tefra unified_audit and litigation procedures although some partnerships fall outside the purview of tefra many of the partnerships reported distributive shares of losses to the partners and the partners claimed the losses on their returns to the extent the losses could be carried back to other taxable years many partners claimed tentative carryback adjustments pursuant to sec_6411 subsequent examination of the partnerships has resulted in the issuance of notices of final_partnership_administrative_adjustment which if sustained would result in the disallowance of the losses and in turn the carryback adjustments the service seeks to assess and collect the tax attributable to the tentative carryback adjustments prior to the conclusion of the tefra proceeding law and analysis generally the assessment and collection of income_tax is restricted by sec_6213 which prohibits assessment or collection of a deficiency until after the issuance of a notice_of_deficiency and the lapse of the petition period if a petition is filed assessment and collection are further restricted for the period until a decision of the tax_court becomes final this restriction is lifted in the case of adjustments attributable to the disallowance of a tentative_carryback_adjustment sec_6213 accordingly for partners in non-tefra partnerships we may assess adjustments based upon the disallowance of the tentative_carryback_adjustment without regard to the sec_6213 restriction on assessment however the answer is somewhat different for partners in tefra partnerships in congress enacted the tefra unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the 2for those partnerships not subject_to tefra statutory notices of deficiency disallowing the losses were issued to the partners partners accordingly the service may examine the partnership as an entity rather than conduct a separate examination as to each of the partners despite the creation of a unified procedure for audit and litigation the manner of tax reporting and assessment is not affected by tefra and it is the partners that are the true subject of a tefra proceeding with regard to restrictions on assessment the tefra provisions contain a separate provision which prohibits the assessment or collection of tax attributable to the adjustment of partnership items for the period during which a partner could file a petition from a notice of final_partnership_administrative_adjustment or if a petition is filed until a decision of the tax_court becomes final sec_6225 with regard to tentative carryback adjustments sec_6225 does not contain an exception similar to that provided by sec_6213 however congress vested the secretary with broad authority to promulgate regulations necessary to carry out the purposes of this subchapter_i r c k furthermore congress granted even broader regulatory authority with regard to special enforcement areas see sec_6231 under the authority to issue regulations in special enforcement areas the secretary promulgated special rules for assessment in the event of the disallowance of a tentative_carryback_adjustment see generally temp sec_301_6231_c_-1t if it is determined that any person who organized the partnership made a gross_valuation_overstatement or a false or fraudulent statement with regard to the tax benefits of the partnership that would subject such person to a penalty for promoting an abusive_tax_shelter the restriction against assessment and collection is lifted for tentative carryback adjustments subject_to special rules temp sec_301_6231_c_-1t a in such a situation the service must mail a math error notice informing the partner of the assessment and of the partner’s limited right to treat the partnership items as nonpartnership_items temp sec_301_6231_c_-1t c the partner then has the right to elect to treat all partnership items of the source year as nonpartnership_items temp sec_301_6231_c_-1t d it should be noted however that this right cannot be exercised after the issuance of a notice of final_partnership_administrative_adjustment temp sec_301_6231_c_-1t d ii in the present matter the fpaa has already been mailed accordingly the taxpayers would not be able to convert their partnership items to nonpartnership_items though this result may seem harsh this is the result intended by the regulations the regulations allow taxpayers to convert their partnership items to nonpartnership_items only in the situation in which there would be no judicial forum to review the adjustment in situations in which an aar resulted in the carryback 3conf rep no pincite 1982_2_cb_462 and in which a judicial forum is granted pursuant to i r c the tentative carryback provision is rendered inapplicable sec_6231 c -1t a similarly if an fpaa is issued the determinations contained therein may be judicially reviewed pursuant to sec_6226 only in the situation in which the loss stemmed from the original partnership return and no fpaa was issued would the parties be deprived of a judicial forum in which to contest the disallowance accordingly it is only in this situation that the partner may elect to convert the partnership items to nonpartnership_items because this situation is not present the loss may be disallowed and the only remedy for the partner is to pursue the underlying merits in the docketed tax_court case if you have any further questions please call deborah a butler assistant chief_counsel field service by sara m coe branch chief procedural branch
